Name: Commission Regulation (EEC) No 3432/85 of 5 December 1985 on the statistical threshold in the external trade statistics of the Community and statistics of trade between Member States
 Type: Regulation
 Subject Matter: trade policy;  economic analysis
 Date Published: nan

 No L 326/24 Official Journal of the European Communities 6. 12. 85 COMMISSION REGULATION (EEC) No 3432/85 of 5 December 1985 on the statistical threshold in the external trade statistics of the Community and statistics of trade between Member States Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on External Trade Statistics, HAS ADOPTED THIS REGULATION : Article 1 The statistical threshold, within the meaning of Article 24 of Regulation (EEC) No 1736/75, expressed in value, is fixed at 800 ECU. Article 2 The statistical threshold, fixed by Article 1 , expressed in national currencies, shall not exceed : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statistics of the Community and statistics of trade between Member States ('), as amended by Regulation (EEC) No 2845/77 (2), and in particular Articles 24 and 41 thereof, Having regard to Council Regulation (EEC) No 1445/72 of 24 April 1972 on the nomenclature of goods for external trade statistics of the Community and statistics of trade between Member States (NIMEXE) (3), as amended by Regulation (EEC) No 3065/75 (4), and in particular Article 5 (2) and (3) thereof, Whereas, since the adoption of Commission Regulation (EEC) No 3581 /81 of 14 December 1981 on the statistical threshold in the external trade statistics of the Com ­ munity and statistics of trade between Member States (*), prices have developed in such a way that it is necessary to raise the statistical threshold in order to enable the Member States to discontinue the statistical recording of consignments of minor importance if they wish to make use of this option for reasons of economy ; Whereas the statistical threshold fixed in ECU should be converted into national currencies ; whereas the rate of conversion for each currency in relation to the ECU varies from day to day ; whereas to determine the value of statistical threshold the application of a fixed rate of conversion is required ; whereas this latter rate may be based on the average exchange rates during the period July 1984 to June 1985 ; Whereas in the interest of simplification the amounts so obtained should be rounded off ; for the Belgium-Luxembourg Economic Union : Bfrs/Lfrs 36 000 for Denmark : Dkr 6 500 for France : FF 5 500 for Germany : DM 1 800 for Greece : Dr 75 000 for Ireland : £Irl 575 for Italy : Lit 1 100 000 for the Netherlands : F1 2 000 for Portugal : Esc 100 000 for Spain : Pta 100 000 for the United Kingdom : £ 475 Article 3 This Regulation shall apply for the first time to the statis ­ tics relating to the data for 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 December 1985 . For the Commission Alois PFEIFFER Member of the Commission (') OJ No L 183, 14 . 7 . 1975, p. 3 . (2) OJ No L 329, 22. 12. 1977, p. 3 . (3) OJ No L 161 , 17. 7 . 1972, p . 1 . 0 OJ No L 307, 27 . 11 . 1975, p . 1 . 0 OJ No L 359, 15 . 12 . 1981 , p . 12.